Lawton and Davis, JJ. (dissenting in part).
We respectfully dissent in part. The majority’s holding negates the clear wording of Labor Law § 240 (1), which states that an owner is absolutely liable for damages for injuries arising out of a violation of the statute. In this case, defendant, Erie County Industrial Development Agency (ECIDA) is the title owner of the property. If an exception is to be made for “pass-through” owners like defendant, then such a change must be made by the Legislature. ECIDA, as a public entity that owns the land, accepts the advantages and disadvantages associated with that ownership (see, e.g., Spring Sheet Metal & Roofing Co. v County of Monroe Indus. Dev. Agency, 226 AD2d 1064 [decided herewith]).
We concur with the majority’s holding with regard to dismissal of the Labor Law §§ 200 and 241 (6) and common-law negligence causes of action. (Appeal from Order of Supreme Court, Erie County, Notaro, J.—Labor Law.) Present—Den-man, P. J., Lawton, Wesley, Balio and Davis, JJ.